DISMISS; and Opinion Filed May 6, 2014.




                                        S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00399-CV

                                 IN THE MATTER OF Z.R.S.

                           On Appeal from the Auxiliary Court No. 4B
                                     Dallas County, Texas
                              Trial Court Cause No. TR-14-00663

                              MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Brown
                                    Opinion by Justice Brown
        This is an appeal from an adjudication of delinquent conduct. On appellant’s and his

mother’s motion, we dismiss the appeal.     See TEX. FAM. CODE ANN. § 56.01(b) (West 2014);

TEX. R. APP. P. 42.1(a).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE



140399F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE MATTER OF Z.R.S.                             On Appeal from the Auxiliary Court No. 4B,
                                                    Dallas County, Texas
No. 05-14-00399-CV                                  Trial Court Cause No. TR-14-00663.
                                                    Opinion delivered by Justice Brown.
                                                    Justices Lang and Myers participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

Judgment entered this 6th day of May, 2014.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE




                                              –2–